Citation Nr: 1216814	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-24 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for residuals of status post right knee trauma.

2.  Entitlement to service connection for a right knee disorder, to include chondromalacia of the right patella.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1974 to December 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York (RO).  In that rating decision, the RO reopened the previously denied claim for entitlement to service connection for status post right knee trauma, but continued and confirmed the denial of the underlying claim for service connection.  

The issues of entitlement to service connection for a right knee disorder, to include chondromalacia, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO declined to reopen a previously denied claim for entitlement to service connection for residuals of status post right knee trauma in a May 2006 rating decision, because no new and material had been received that showed the Veteran's current right knee disorder was caused by or the result of his period of service.  The Veteran was properly notified of the decision and did not initiate an appeal.

2.  Evidence received since the May 2006 rating decision is not cumulative of evidence previously of record; and when this evidence is considered by itself, or with the previous evidence of record, it relates to an unestablished fact and thus raises a reasonable possibility of substantiating the claim of service connection for residuals of status post right knee trauma.

3.  Although additional reports from the Veteran's service personnel records have been associated with his claims file, none of those reports contains relevant information pertaining to the Veteran's claim for entitlement to service connection for residuals of status post right knee trauma to support reconsideration of the underlying claim.  


CONCLUSION OF LAW

Subsequent to the final May 2006 rating decision, new and material evidence has been presented to reopen the claim of service connection for residuals of status post right knee trauma.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a) and (c ), 3.160(d), 20.200, 20.302, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Initially, it is noted that specific to requests to reopen a previously-denied claim for service connection, VA must provide notice that describes the basis for the previous denial, as well as the reopening criteria and the criteria for establishing the underlying claim for service connection found to be unsubstantiated in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Here, given the Board's favorable disposition of the petition to reopen the Veteran's previously-denied claim for service connection for residuals of status post right knee trauma, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to that issue have been accomplished.  Any lapse in duties to notify or assist has not prejudiced the claim.




2.  Petition to Reopen Previously Denied Claim 

The Veteran seeks to reopen a previously denied claim for entitlement to service connection for residuals of status post right knee trauma.

VA must reopen the claim and review its former disposition, when new and material evidence is presented or secured with respect to a claim that has been disallowed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that the RO reopened the Veteran's claim for service connection for residuals of status post right knee trauma and decided the claim on the merits in April 2008.  Nevertheless, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim. 

Here, the Veteran submitted an original claim for service connection for residuals of status post right knee trauma in November 1980.  In connection with this claim, the RO reviewed the Veteran's service treatment which showed at least three incidents of right knee injuries.  

A March 1975 treatment record shows that the Veteran was treated for a sprained right patella, after he had twisted the right patella while wrestling a friend.  He was placed on light duty for three weeks following the injury.  In August 1976, the Veteran complained of right knee problems as a result of twisting his knee while boxing.  There were objective findings of a tender patella and swelling requiring fluid being drawn off.  Subsequent physical examination revealed no evidence of instability, discreet tenderness, or current patella dislocation.  An X-ray film did show evidence of effusion.  The impression was of status post patella dislocation, by history.  A July 1977 treatment record shows that the Veteran sought treatment for an eleven-day history of right knee pain.  Physical examination at that time only revealed evidence of tenderness under the edge of the patella, and a diagnosis of chondromalacia was given.  Upon separation examination in November 1978, no pertinent complaints were noted, and the clinical evaluation of the lower extremities was normal.

When the Veteran was seen by VA in December 1980, he complained of right knee pain for two weeks after playing basketball.  Physical examination revealed right knee tenderness and small effusion.  No medial or lateral laxity was detected, and the anterior drawer sign was negative.  The right knee film was interpreted as negative.  The diagnosis was status post right knee trauma.  Upon an orthopedic consultation two days later, the provisional diagnosis was posttraumatic right knee pain.  The Veteran reported no acute traumatic episode, but he did complain of right knee pain.  Physical examination at that time revealed no effusion, ligament laxity, or medial or lateral joint line pain.  Pain was detected on patella-femoral testing.  X-rays of the right knee suggested the presence of a small joint effusion; the bony structures were otherwise intact and normal; and there was no evidence of fracture or dislocation.  The impression was chondromalacia patella.

By a rating decision dated in April 1981, the RO denied service connection for residuals of status post right knee trauma.  This decision was predicated on the findings that there was no evidence of a chronic knee disorder shown in service or within the first year following his separation from service, and that the evidence showed that his current right knee problems were related to an intervening injury.  Although the RO provided notice of the denial, the Veteran did not initiate an appeal.  The RO's April 1981 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

The Veteran subsequently has sought to reopen his previously denied claim twice, first in August 2005, where the RO later declined to reopen in May 2006, and most recently in January 2008.  By a rating decision dated in April 2008, the RO reopened the previously denied claim, but continued the denial of the underlying claim.  Thereafter, the Veteran perfected an appeal.

Upon review of the record, the Board finds that the evidence received since the May 2006 rating decision is new and material.  Specifically, the additional evidence received includes the Veteran's lay statements regarding continuity of right knee problems since service.  See statement attached to August 2008 substantive appeal, VA-9 Form.  The Veteran reported that he has continuously experienced right knee problems, including recurrent "pop" in the right knee joint and knee pain since his inservice injuries.   He also provided additional lay evidence that after he injured his right knee in 1976, he was placed on light duty for the following nine months because of the severity of his injury at that time. 

In Shade v. Shinseki, 24 Vet.App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

Thus, in accordance with Shade, the Board finds that the newly submitted lay statements relate to an unestablished fact necessary to substantiate the claim.  As such, and presuming its credibility, the evidence received since the May 2006 rating decision, taken together with the evidence previously on file, is both new and material as contemplated by 38 C.F.R. § 3.156(a) and provides a basis to reopen the claim of entitlement to service connection for residuals of status post right knee trauma.  The Veteran's appeal to reopen is granted to that extent.  38 U.S.C.A. § 5108.

The Board also acknowledges that since the May 2006 rating decision, additional records from the Veteran's service personnel records have been associated with his claims folder in 2008.  At any time after VA issues a decision on a claim, if VA receives or associates with the record relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1). 

Here, a review of the additional service personnel records confirms the Veteran's service in the United States Marine Corps and his various placements and duties during his service.  These records, however, fail to show any evidence suggesting that the Veteran sustained a chronic right knee injury or confirm his reports of being placed on light duty following any of his in service injuries.  Although the service personnel records existed when the claim was previously denied, the Board does not find that the service personnel records received since the RO's May 2006 decision are relevant to the Veteran's claim.  Therefore, reconsideration of the Veteran's claim is not in order at this time.  See 38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(c).

Regardless, the Veteran's appeal to reopen is granted to that extent and a further discussion of the merits of the claim for service connection is in the Remand portion below.


ORDER

New and material evidence having been received, the petition to reopen the claim for entitlement to service connection for residuals of status post right knee trauma is granted, subject to the Remand instructions below.




REMAND

In view of the Board's decision to reopen the claim of service connection for residuals of status post right knee trauma, VA is obligated to consider the claim on the merits, and thus construes the issue on appeal as entitlement to service connection for a right knee disorder, to include chondromalacia of the right patella.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a service connection claim includes a disability that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

While VA has received additional evidence which is sufficient to reopen the Veteran's claim for service connection for a right knee disorder, additional development is necessary prior to adjudication of the appeal on the merits.

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. §5103A(d) (West 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

A remand is needed to provide the Veteran with a VA medical examination in order to identify the nature and etiology of any current right knee disorder.  Here, the Veteran's service treatment records show that he injured his right knee three times during his period of service, to include treatment for a sprained right patella and chondromalacia of the right patella.  However, there was no finding of a chronic right knee disorder at his separation examination in November 1978.  There is also evidence of an intervening activity (playing basketball), after which the Veteran complained of and received VA treatment for posttraumatic right knee pain in November 1980, resulting in a diagnosis of chondromalacia of the patella. 

While the Veteran reports that he has suffered from right knee problems since his period of service, none of the recent medical evidence of record shows any treatment for complaints of right knee problems.  The current nature of any right knee disorder has not been identified and there is no VA etiology examination of record with respect to the Veteran's claimed right knee disorder.  Therefore, a VA examination is required to determine the nature and etiology of the Veteran's claimed right knee disorder.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, supra.

The Veteran is hereby notified that it is his responsibility to report for these examinations and to cooperate in the development of the case, and that the consequences of failure to report for VA examinations without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Prior to any VA examination, the RO/AMC should seek the Veteran's assistance in identifying and obtaining any outstanding records of pertinent VA or private treatment.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should seek the Veteran's assistance in identifying and obtaining any outstanding records of pertinent VA or private treatment. 

2.  The RO/AMC should schedule the Veteran for an examination by a VA examiner with the appropriate expertise in order to determine the nature and etiology of any current right knee disorder.  The claims folder and a copy of this REMAND must be provided to the examiner for review. The examiner should note in the examination report that he or she has reviewed the entire claims folder. 

Based on evidence of record, can it be concluded with a reasonable degree of medical certainty, that the Veteran has a right knee disorder, to include chondromalacia of the right patella?  If so, please specify the diagnosis or diagnoses.

If the Veteran has developed a right knee disorder, did such disorder have its onset in service, based on the right knee twisting injuries the Veteran sustained in March 1975 and August 1976, and based on his symptoms of right knee pain, tenderness and effusion noted in July 1977?  Please explain the reason(s) for your answer.

Is it at least as likely as not (50 percent or greater probability) that the right knee twisting injuries the Veteran sustained in March 1975 and August 1976, and his symptoms of right knee pain, tenderness and effusion noted in July 1977, caused the Veteran to develop any current right knee disorder, to include chondromalacia of the right patella, before or at the time he complained of posttraumatic right knee pain in December 1980?  Please explain the reason(s) for your answer.

Is it at least as likely as not (50 percent or greater probability) that one or both of the right knee twisting injuries the Veteran sustained in March 1975 and August 1976, taken together with his symptoms of right knee pain, tenderness and effusion noted in July 1977, is (or are) the cause of any current right knee disorder, to include chondromalacia of the right patella?  Please explain the reason(s) for your answer.

Please note that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended relationship; "less likely" weighs against a causal relationship.  Please answer the questions posed with use of "as likely," "more likely," or "less likely" language.

3.  Once the above actions have been completed, the RO should review the entire evidentiary record and readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


